DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 17/217,138 of VEGLIANTE et al. for “SYSTEM AND METHOD FOR AUTOMATICALLY DETECTING UNAUTHORIZED ENTRY INTO A POOL” filed on March 30, 2021 has been examined.

Claims 1-9 are pending.
Drawings
Drawings Figures 1-16 submitted on March 30, 2021 are in compliance with the provisions of 37 CFR 1.121(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 30, 2021 is being considered by the examiner. 

Double Patenting Rejection  
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1 is non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,348,435 B2. The difference between the patented narrower claim 4 and the instant broad claim 1 of the instant application are not patentably distinct from each other as set forth in the table herein below:

Instant App. No. 17/212,820:
U.S. Patent No. 11,348,435 B2:

Claim 1: A system for automatically detecting unauthorized entry into a pool, comprising: a plurality of light beam emitter devices positioned about the pool; a plurality of light beam receiver devices positioned about the pool, each of the plurality of light beam receiver devices each corresponding to a light beam emitter device; and a processor in communication with the plurality of light beam emitter devices and the plurality of light beam receiver devices, the processor: controlling the plurality of light beam emitter devices to emit a plurality of light beams and controlling the plurality of light beam receiver devices to receive a plurality of emitted light beams to form a grid of variable sizes and widths extending across a surface of the pool, each of the plurality of light beam receiver device receiving a light beam from corresponding light beam emitter device; monitoring the grid; detecting unauthorized entry into the pool based on an interruption of the grid; determining whether a level of the interruption of the grid exceeds a predetermined threshold; and if the level of the interruption of the grid exceeds the predetermined threshold, generating and transmitting an alarm message to a remote device of a user; wherein the beams are below the surface of the water. 

Claim 4: A system for automatically detecting unauthorized entry into a pool, comprising: a plurality of light beam emitter devices positioned along an interior perimeter of a pool; a plurality of light beam receiver devices positioned along the interior perimeter of the pool, each of the plurality of light beam receiver devices facing each corresponding light beam emitter device; and a processor in communication with the plurality of light beam emitter devices and the plurality of light beam receiver devices, the processor: controlling the plurality of light beam emitter devices to emit a plurality of light beams and controlling the plurality of light beam receiver devices to receive a plurality of emitted light beams to form a grid extending across a surface of the pool, each of the plurality of light beam receiver device receiving a light beam from corresponding light beam emitter device; monitoring the grid; detecting unauthorized entry into the pool based on an interruption of the grid; determining whether a level of the interruption of the grid exceeds a predetermined threshold; and if the level of the interruption of the grid exceeds the predetermined threshold, generating and transmitting an alarm message to a remote device of a user.



In view of the above, since the subject matters recited in the broad claim 1 of the instant application were fully disclosed in and covered by narrow claim 1 of U.S. Patent No. 11,348,435 B2, allowing the claim 1 would result in an unjustified or improper granted of patents.

This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Claim 1 is non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,810,857 B1. The difference between the patented narrow claim 1 and the instant broad claim 1 of the instant application are not patentably distinct from each other as set forth in the table herein below:

Instant App. No. 17/212,820:
U.S. Patent No. 10,810,857 B1:

Claim 1: A system for automatically detecting unauthorized entry into a pool, comprising: a plurality of light beam emitter devices positioned about the pool; a plurality of light beam receiver devices positioned about the pool, each of the plurality of light beam receiver devices each corresponding to a light beam emitter device; and a processor in communication with the plurality of light beam emitter devices and the plurality of light beam receiver devices, the processor: controlling the plurality of light beam emitter devices to emit a plurality of light beams and controlling the plurality of light beam receiver devices to receive a plurality of emitted light beams to form a grid of variable sizes and widths extending across a surface of the pool, each of the plurality of light beam receiver device receiving a light beam from corresponding light beam emitter device; monitoring the grid; detecting unauthorized entry into the pool based on an interruption of the grid; determining whether a level of the interruption of the grid exceeds a predetermined threshold; and if the level of the interruption of the grid exceeds the predetermined threshold, generating and transmitting an alarm message to a remote device of a user; wherein the beams are below the surface of the water. 

Claim 1: A system for automatically detecting unauthorized entry into a pool, comprising: a plurality of light beam emitter devices positioned along an interior perimeter of a pool; a plurality of light beam receiver devices positioned along the interior perimeter of the pool facing the plurality of light beam emitter devices; and a processor in communication with the plurality of light beam emitter devices and the plurality of light beam receiver devices, the processor: controlling the plurality of light beam emitter devices to emit a plurality of light beams and controlling the plurality of light beam receiver devices to receive a plurality of emitted light beams to form a grid extending across a surface of the pool; monitoring the grid; detecting unauthorized entry into the pool based on an interruption of the grid; determining whether a level of the interruption of the grid exceeds a predetermined threshold, the predetermined threshold defining a number of interrupted light beams; and if the level of the interruption of the grid exceeds the predetermined threshold, generating and transmitting an alarm message to a remote device of a user.




In view of the above, since the subject matters recited in the broad claim 1 of the instant application were fully disclosed in and covered by narrow claim 1 of U.S. Patent No. 10,810,857 B1, allowing the board claim 1 would result in an unjustified or improper granted of patents.

This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of art.

U.S. Patent No. 7,218,235 B1 to Rainey, discloses a motion responsive swimming pool safety device comprising: a control panel; a perimeter laser electrically connected to said control panel, said perimeter laser located peripherally to said swimming pool, said perimeter laser generating a perimeter laser beam; a perimeter sensor electrically connected to said control panel, said perimeter sensor located peripherally to said swimming pool, said perimeter sensor capable of sensing said perimeter laser beam; a perimeter alert electrically connected to said control panel, said perimeter alert capable of alarming upon interruption of said perimeter laser beam to said perimeter sensor; a perimeter reflector located peripherally to said swimming pool, said perimeter reflector for reflecting said perimeter laser beam; a housing transparent dome; a housing dome ring connected to said housing transparent dome, said housing dome ring having an adjustment slot therein; an housing base connected to said housing dome ring, said housing base capable of attachment to said perimeter laser, said housing base capable of attachment to said perimeter sensor; a pool side wall transparent cover having a plurality of mounting holes, said cover capable of mounting to the pool perimeter wall, said pool side wall transparent cover located directly in front of said sweeping laser, said pool side wall transparent cover located directly in front of said sweeping laser sensor; and a pool side wall gasket having a scan slot therein, said pool side wall gasket connected to said pool side wall transparent cover.

U.S. Patent No. 7,578,596 B2 to Martin, discloses a lighting system for a swimming pool, comprising: a) a sidewall sized and shaped to define a perimeter of the swimming pool; b) a liner for covering the sidewall and a bottom of the swimming pool, the liner being made from a material suitable for creating a watertight cavity for receiving water, the liner including a light-transmitting portion, the light-transmitting portion being made of the material; and c) a back-lighting apparatus connected to the sidewall and located behind the light-transmitting portion of the liner, the back-lighting apparatus being configured to transmit light through the light-transmitting portion of the liner to illuminate the swimming pool; d) wherein the back-lighting apparatus comprises at least one housing connected to the sidewall behind the liner, the at least one housing having an opening positioned to register with the light-transmitting portion of the liner, at least one light source sized and shaped to fit within the housing for emitting light through the opening of the housing, and a light-transmitting cover shaped to cover the opening of the housing to protect the light source, wherein the light emitted from the light source is transmitted through the light-transmitting cover and the light-transmitting portion of the liner to illuminate the swimming pool; and e) wherein the sidewall comprises a plurality of interconnected panels, each panel having a liner contact surface for engaging the liner and a recessed portion that defines the at least one housing.

U.S. Patent No. 6,259,365 B1 to Hagar et al, discloses a laser security fence apparatus for providing a warning signal in response to an intrusion by an intruder of a restricted area, said apparatus comprising: a laser generator for generating a laser beam; a first mirror aligned with said laser beam for reflecting said beam; a second mirror aligned with said first mirror for reflecting said beam reflected by said first mirror; a collector aligned with said second mirror for collecting said beam reflected by said second mirror; a microprocessor associated with said collector and said generator for sensing when said beam is broken by the intruder so that said beam is not received by said collector; an alarm connected to said microprocessor for actuation by said microprocessor when said microprocessor senses that said beam is broken so that said alarm provides the warning signal; said collector including: a collecting lens for collecting said beam; an electronic circuit for generating an electric signal in response to said beam received by said collecting lens; a transmitter for transmitting said electric signal from said microprocessor; said transmitter being a radio transmitter for transmitting a R.F. wave from said microprocessor, said microprocessor being disposed in a vicinity of said collector; a remote receiver for receiving said R.F. wave from said transmitter, said alarm being disposed within said remote receiver; said laser generator including: a 9 volt D.C. source of electrical energy; a laser diode light; a focal lens for focusing said laser beam; said focal lens including: a capacitor for adjusting a sensitivity and intensity of said beam; said capacitor being a variable capacitor; said first mirror being a plane mirror, said first mirror being set angularly relative to said beam; said second mirror being a plane mirror, which is disposed angularly relative to said first mirror; said first and second mirrors being spaced relative to each other so that said beam travelling between said mirrors travels a distance of over 100 yards; said transmitter being a radio transmitter for transmitting a R.F. wave from said microprocessor, said microprocessor being disposed in a vicinity of said collector; said apparatus being a security fence around a swimming pool to provide a warning if a child enters a pool area which would present a potentially life threatening situation for the child if the child were to enter into the pool; and said alarm including: a delay device which when actuated, permits an operator to pass without setting off said alarm.

U.S. Patent No. 4,910,498 to Feber, discloses a system for determining the presence of an individual within a predetermined distance of the edge of a swimming pool surrounded by a deck, comprising: means fixedly mounted to the deck for directing a beam of infrared light along a linear direction generally parallel to the deck; first, second and third reflecting units fixedly mounted on the deck at separate spaced apart points, said reflecting units being so arranged as to serially reflect the infrared beam in a closed path about the pool of predetermined geometry and dimensions and in a single plane, the last reflection bringing the beam to a point closely adjacent to the means for directing the infrared beam; means responsive to the infrared beam for producing an electrical signal, the said means being located to interrupt the infrared beam after the last reflection at a point closely adjacent to the means for directing the infrared beam; base plate means for unitarily mounting the infrared beam directing means and a means responsive to a lack of said electric signal for producing an actuating signal; a first radio frequency transmitter responsive to the actuating signal for producing an alarm signal; an alarm receiver means responsive to the alarm signal for producing an alarm drive; an alarm means responsive to the alarm drive; a remotely located second radio frequency transmitter; a second radio frequency receiver tuned to the second transmitter; a relay actuated by signals received from said second receiver to interconnect an electric supply to the system; and reset means located at the alarm means for selectively turning off the alarm means.

U.S. Patent No. 3,688,298 to Miller et al, discloses a property protection system for protecting an outside area comprising, in combination: means for emitting a coherent monochromatic beam of electromagnetic energy, to be deflected around the perimeter of the area to be protected; beam responsive means for actuating an alarm signal when said beam is broken by an object moving therethrough such that said alarm is activated whenever an intruder passes through a portion of said beam; safeguard means for instantaneously terminating generation of said beam when said beam is broken by an object moving therethrough; a generator for operating said means for emitting the beam wherein said means for actuating the alarm comprises a photosensitive element having conducting electrodes and a power supply; said safeguard means comprising in series said conducting electrodes, power supply and generator, and an electrically actuated alarm having substantially greater impedance than said generator in shunt connection across said power supply such that when said beam is broken by an object moving therethrough, current from said power supply normally conducted across said electrodes to said generator.

U.S. Publication No. 2011/0273291 A1 of Adams, discloses a method for providing a security barrier proximate a body of water such as a lake or a swimming pool. One or more beams--preferably infra red light beams--define the barrier. A detector is positioned to monitor each beam so that a moving object "cutting" the beam can be detected by a controller in communication with the beam or beams. A motion detector monitors for motion in a broad area around the location of the security perimeter. The motion detector is also in communication with the controller. The controller deactivates the beams and relies solely on the motion detector when no objects are near the perimeter. Once the motion detector senses an object in the area of the perimeter, however, the controller activates the beams. If an object then interrupts a beam, the controller activates an alarm.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/SISAY YACOB/						June 03, 2022           Primary Examiner, Art Unit 2685